Order entered February 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01677-CV

                            NINE SYLLABLES, LLC, Appellant

                                               V.

                                 GARY C. EVANS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC12-10225-A

                                           ORDER
       We GRANT appellant’s February 3, 2014 unopposed motion to extend briefing deadline

and ORDER the brief be filed no later than March 27, 2014. Appellant is cautioned that no

further extensions will be granted absent exigent circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE